Exhibit 10.1

COMPENSATION PLAN AGREEMENT

THIS COMPENSATION PLAN AGREEMENT (this “Agreement”) dated as of July 31, 2019 is
between Xerox Corporation (“Xerox”), a New York corporation, and Xerox Holdings
Corporation (“Holdings”), a New York corporation and a direct, wholly owned
subsidiary of Xerox. All capitalized terms used in this Agreement and not
defined herein have the respective meanings ascribed to them in the Agreement
and Plan of Merger, dated as of March 15, 2019 (the “Merger Agreement”), by and
among Xerox, Holdings and Xerox Merger Sub, Inc., a New York corporation and a
direct, wholly owned subsidiary of Holdings (“Merger Sub”).

RECITALS

WHEREAS, pursuant to the Merger Agreement, at the Effective Time, Merger Sub
shall be merged with and into Xerox, with Xerox continuing as the surviving
corporation of the Merger and a direct, wholly-owned subsidiary of Holdings;

WHEREAS, pursuant to the Merger Agreement, each share of common stock of Xerox
(“Xerox Common Stock”) issued and outstanding immediately prior to the Effective
Time shall be converted into one validly issued, fully paid and nonassessable
share of Holdings Common Stock;

WHEREAS, pursuant to the Merger Agreement, at the Effective Time, by virtue of
the Merger, (1) Xerox shall transfer to Holdings, and Holdings shall assume,
sponsorship of all of the Xerox Equity Plans (as defined below), including
(i) all unexercised and unexpired Stock Options and all Stock Rights that are
outstanding under the Equity Plans at the Effective Time and (ii) the remaining
unallocated reserve of Xerox Common Stock issuable under each such Equity Plan,
and (2) Holdings agrees to perform all obligations of Xerox under the Equity
Plans and all outstanding Awards and related Award agreements granted
thereunder;

WHEREAS, pursuant to the Merger Agreement, at the Effective Time, by virtue of
the Merger, the reserve of Xerox Common Stock under each Equity Plan, whether
allocated to outstanding equity awards under such plan or unallocated at that
time, shall automatically be converted on a one-share-for-one-share basis into
shares of Holdings Common Stock, and the terms and conditions that are in effect
immediately prior to the Merger under each outstanding Award assumed by Holdings
shall continue in full force and effect after the Merger, including the vesting
schedule and applicable issuance dates, the per share exercise price, the
expiration date and other applicable termination provisions, except that the
shares of common stock issuable under each such Award shall be shares of
Holdings Common Stock;

WHEREAS, pursuant to the Merger Agreement, the adoption of the Merger by the
requisite vote of the shareholders of Xerox shall also constitute approval,
without further action by the shareholders of Xerox, of any amendments to the
Equity Plans necessary, appropriate or advisable to authorize (i) the assumption
by Holdings of the Equity Plans (including any existing share reserves), and the
outstanding Awards and related Award agreements under such plans, (ii) the
issuance of future Awards of Holdings Common Stock in lieu of shares of Xerox
Common Stock under each of the Equity Plans, and (iii) Holdings’ ability to
issue Awards under the Equity Plans to the eligible employees of Holdings and
any of its subsidiaries, including any subsidiary formed or acquired after the
Effective Time;



--------------------------------------------------------------------------------

WHEREAS, the Board of Directors of Xerox has determined that it is in the best
interests of Xerox to enter into this Agreement;

WHEREAS, the Board of Directors of Holdings has determined that it is in the
best interests of Holdings and its shareholders to enter into this Agreement;
and

WHEREAS, the Board of Directors of Xerox and the Board of Directors of Holdings
have determined that the Merger does not constitute a “Change in Control” under
the Equity Plans and the Awards and related Award agreements, as such term is
defined therein.

NOW, THEREFORE, for good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, Xerox and Holdings hereby agree as
follows:

I.

EQUITY PLANS AND AWARDS

1.    Subject to and as of the Effective Time, by virtue of the Merger,
(i) Xerox shall transfer to Holdings, and Holdings shall assume, sponsorship of
all of Xerox’s Equity Plans as well as (A) all unexercised and unexpired Stock
Options and all Stock Rights that are outstanding under the Equity Plans at the
Effective Time and (B) the remaining unallocated reserve of Xerox Common Stock
issuable under each such Equity Plan, and (ii) Holdings agrees to perform all
obligations of Xerox under the Equity Plans and each outstanding Award and
related Award agreement granted thereunder.

2.    For purposes of the Merger Agreement and this Agreement, “Equity Plans”
shall mean, collectively, the June 30, 2017 Amendment and Restatement of the
Xerox Corporation 2004 Performance Incentive Plan, as amended, and the 2013
Amendment and Restatement of the Xerox Corporation 2004 Equity Compensation Plan
for Non-Employee Directors, as amended, and any and all subplans, appendices or
addendums thereto, and any and all agreements evidencing Awards granted
thereunder.

3.    Subject to and at the Effective Time, by virtue of the Merger, the reserve
of Xerox Common Stock under each Equity Plan, whether allocated to outstanding
equity awards under such plan or unallocated at that time, shall automatically
be converted on a one-share-for-one-share basis into shares of Holdings Common
Stock, and the terms and conditions that are in effect immediately prior to the
Merger under each outstanding Award assumed by Holdings shall continue in full
force and effect after the Merger, including the vesting schedule and applicable
issuance dates, the per share exercise price, the expiration date and other
applicable termination provisions, except that the shares of common stock
issuable under each such Award shall be shares of Holdings Common Stock instead
of shares of Xerox Common Stock. All Stock Options shall be adjusted and
converted in accordance with the requirements of Section 424 of the Code.

4.    Subject to and at the Effective Time, the adoption of the Merger by the
requisite vote of the shareholders of Xerox shall also constitute approval,
without further action by the

 

2



--------------------------------------------------------------------------------

shareholders of Xerox, of any amendments to the Equity Plans necessary,
appropriate or advisable to authorize (i) the assumption by Holdings of the
Equity Plans (including any existing share reserves), and the outstanding Awards
under such plans, (ii) the issuance of future Awards of Holdings Common Stock in
lieu of shares of Xerox Common Stock under each of the Equity Plans, and
(iii) Holdings’ ability to issue Awards under the Equity Plans to the eligible
employees of Holdings and any of its subsidiaries, including any subsidiary
formed or acquired after the Effective Time.

5.    At the Effective Time, the Awards and any related Award agreements, the
Equity Plans and any provision of any other compensatory plan, agreement or
arrangement providing for the grant or issuance of Xerox Common Stock shall each
be automatically deemed to be amended, to the extent necessary or appropriate,
to provide that references to Xerox in such awards, documents and provisions
shall be read to refer to Holdings and references to Xerox Common Stock in such
awards, documents and provisions shall be read to refer to Holdings Common
Stock.

6.    Holdings and Xerox agree to (i) prepare and execute all amendments to the
Equity Plans, Awards and related Award agreements, and other documents necessary
to effectuate Holdings’ assumption of the Equity Plans and outstanding Awards,
(ii) provide notice of the assumption to holders of such Awards, and
(iii) submit any required filings with the Securities and Exchange Commission in
connection with same.

7.    On or prior to the Effective Time, Holdings shall reserve sufficient
shares of Holdings Common Stock to provide for the issuance of Holdings Common
Stock to satisfy Holdings’ obligations under this Agreement with respect to the
Equity Plans and Awards.

8.    Xerox and Holdings agree that the Merger does not constitute a “Change in
Control” under the Equity Plans or the Awards, as such term is defined in the
Equity Plans.

II.

MISCELLANEOUS

1.    Each of Xerox and Holdings will, from time to time and at all times
hereafter, upon every reasonable request to do so by any other party hereto,
make, do, execute and deliver, or cause to be made, done, executed and
delivered, all such further acts, deeds, assurances and things as may be
reasonably required or necessary in order to further implement and carry out the
intent and purpose of this Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Compensation Plan
Agreement as of the date first written above.

 

XEROX CORPORATION a New York corporation By:  

/s/ Douglas H. Marshall

  Name:   Douglas H. Marshall   Title:   Secretary

 

3



--------------------------------------------------------------------------------

XEROX HOLDINGS CORPORATION a New York corporation By:  

/s/ Douglas H. Marshall

  Name:   Douglas H. Marshall   Title:   Secretary

 

4